STEVENSON, J.
G.L., a minor, appeals the revocation of his probation, challenging the sufficiency of the evidence. We find merit in his argument and reverse.
Among other things, the conditions of G.L.’s probation required that he attend school. The affidavit of violation alleged that G.L. had missed six weeks of school and his whereabouts were unknown. The evidence presented at the hearing, however, was clearly insufficient to establish that G.L. had failed to attend school during the time he was on probation. Indeed, the State concedes as much on appeal.
Despite the concession, the State invites this court to affirm because the conditions of G.L.’s probation also required that he cooperate with and maintain contact with his probation officer and the evidence did support a violation of this condition. We must decline the invitation as such a violation was not adequately charged. See Critsley v. State, 846 So.2d 1255 (Fla. 4th DCA 2003); N.L. v. State, 825 So.2d 509 (Fla. 1st DCA 2002).
REVERSED.
POLEN and KLEIN, JJ., concur.